Hamer, J.,
dissenting.
This is the case where they had two ballots. On the first ballot Kelly was elected; on the second ballot DeBolt was elected. I do not like this system of double ballots. I am not satisfied that there was any legal right to take the second ballot. It may have been a scheme concocted in the interest of DeBolt. I have seen irregularities in conventions where that sort of thing seemed to be done, and I do not like to be compelled to adopt it in an election in a fraternal insurance society. The voting of one blank ballot ought not to be enough to set aside an election. If not, Kelly has been elected, and she should be allowed to hold the office.